04/25/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 22-0085



                             No. DA 22-0085


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

SHELLY LYNN PARSONS,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until May 25, 2022, to prepare,

file, and serve the Appellant's opening brief.




                                                           Electronically signed by:
                                                              Bowen Greenwood
                                                          Clerk of the Supreme Court
                                                                 April 25 2022